         Case 1:20-cv-05519-PGG Document 30 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GLOBAL INTERACTIVE MEDIA, INC.,

                           Plaintiff,
                                                            ORDER OF DISMISSAL
             - against -
                                                                20 Civ. 5519 (PGG)
RCN TELECOM SERVICES, LLC,

                           Defendant.




PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein have been settled, it

is ORDERED that the above-entitled action be, and hereby is, dismissed without prejudice or

costs; provided, however, that if the settlement is not consummated within thirty days of this

order, either party may apply by letter within the thirty-day period for restoration of the action to

the calendar of the undersigned, in which event the action will be restored. The Clerk of Court is

directed to close the case. Any pending dates and deadlines are adjourned sine die, and any

pending motions are moot.

Dated: New York, New York
       February 17, 2021
